                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION


BRODRICK WALKER                                  §
                                                 §
v.                                               §                    CIVIL ACTION NO. 5:19-cv-1
                                                 §
DIRECTOR, TDCJ-CID                               §

                      ORDER ADOPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Petitioner Brodrick Walker, an inmate confined at the Hughes Unit of the Texas

Department of Criminal Justice Correctional Institute Division, proceeding pro se, brought this

motion for extension of time to file a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Docket No. 1.

       The Court referred this matter to the Honorable Caroline M. Craven, United States Magistrate

Judge, for consideration pursuant to 25 U.S.C. § 636 and the orders of this Court. The Magistrate

Judge recommends this action should be dismissed for lack of subject-matter jurisdiction. See

Docket No. 2.

       The Court considered the Report and Recommendation of the Magistrate Judge, along with

the record, pleadings and all available evidence. No objections to the Report and Recommendation

were filed by the parties. Thus, any aggrieved party is not entitled to de novo review by the district

court of the proposed findings and recommendations of the Magistrate Judge. Instead, this Court

reviews the Magistrate Judge’s findings of fact and conclusions of law for plain error. Rodriguez

v. Bowen, 857 F.2d 276, 276–77 (5th Cir. 1988). There being no grounds of plain error or manifest

injustice, the Court hereby ADOPTS the Report and Recommendation of the United States

Magistrate Judge (Docket No. 2) as the findings and conclusions of this Court.
        The Court notes that Petitioner has since filed his petition for writ of habeas corpus in a

separate action. See Walker v. Director, Civil Action No. 5:19-cv-3, Docket No. 1 (E.D. Tex. Jan.

10, 2019). Accordingly, Petitioner may properly assert his request for an extension of time as a

request for either statutory or equitable tolling in the new pending action.

      Additionally, Petitioner is not entitled to a certificate of appealability. An appeal from a

judgment denying federal habeas corpus relief may not proceed unless a judge issues a certificate of

appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting a certificate

of appealability requires the petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483–84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

substantial showing, the petitioner need not establish that he should prevail on the merits. Rather,

he must demonstrate that the issues are subject to debate among jurists of reason, that a court could

resolve the issues in a different manner or that the questions presented are worthy of encouragement

to proceed further. See Slack, 529 U.S. at 483–84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the petitioner, and the severity of the penalty may be

considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280–81 (5th Cir.

2000), cert. denied, 531 U.S. 849 (2000).

        Here, Petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by Petitioner are not novel and

have been consistently resolved adversely to his position. The Court finds that the questions

presented are not worthy of encouragement to proceed further. Therefore, Petitioner has failed to

make a sufficient showing to warrant the issuance of a certificate of appealability. Accordingly, a

certificate of appealability shall not be issued.


                                              Page 2 of 3
      The findings of fact and conclusions of law of the Magistrate Judge are correct and the

Report of the Magistrate Judge is ADOPTED.

      It is so ORDERED.

      SIGNED this 3rd day of April, 2019.



                                                       ____________________________________
                                                       ROBERT W. SCHROEDER III
                                                       UNITED STATES DISTRICT JUDGE




                                         Page 3 of 3
